Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C.
102 that form the basis for the rejections under this section made in this
Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 - 8 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by YAMAZAKI (US PGPUB 2019/0302065 A1).
 	Regarding Claim 1; YAMAZAKI teaches a preparative liquid chromatography system (title and abstract), comprising:
 	a liquid delivery part that feeds a mobile phase (figure 9 mobile phase container 211 also see paragraph 0004); 
a separation column (figure 9 the separating column 217 also see paragraph 0004) for separating a sample transported by the mobile phase (211); 	a plurality of liquid handlers (figures 1 and 9 an injector 216 also see paragraph 0004), each of which independently including a container (211) arrangement portion in which a plurality of containers (figure 9 containers 211 and 212 also see paragraph 0004) for containing a sample are disposed (figure 9 water and acetonitrile, also see paragraph 0004), an injecting part (216) configured to suck a sample from a container (211) disposed in the container arrangement portion (figure 8 collecting container unit 156 also see paragraph 0070) and hold it, and to inject (216) the sample into the mobile phase fed by the liquid delivery part (211) by being interposed between the liquid delivery part and the separation column (figure 9 a separating column 217 also see paragraph 0004), and a fractionation part configured to collect a sample eluted from (abstract, figure 8 also see paragraphs 0004 and 0068, “a mechanism that elutes the captured target components”) the separation column (217) so that the sample is fractionated to containers disposed in the container arrangement portion [see paragraph 0065];
 an injection switching part configured to selectively (figure 9 also see paragraph 0007) interpose one of the injecting parts of the plurality [see paragraph 0025 and 0028] of liquid handlers (216) between the liquid delivery part and the separation column (see figure 9 also see paragraph 0005) by switching connection of channels at a position between the liquid delivery part and the separation column (figures 1 and 9 also see paragraphs 0008, 0045 and 0049);
 and a fractionation switching part configured to 26selectively connect one of the fractionation parts of the plurality of liquid handlers (216) to downstream of the separation column by switching connection of channels at a position downstream of the separation column (figure 8 also see 0004, 0065 and 0068).  
Regarding Claim 2; YAMAZAKI teaches, wherein
 each injecting part of the plurality of liquid handlers has substantially the same internal capacity as each other (figures 1 and 2 also see paragraph 0049 and 0050), and
 each internal capacity of channels connecting each injecting part of the plurality of liquid handlers with the injection switching part is substantially the same as each other (figures 1 and 2 also see paragraph 0049 and 0070).  
Regarding Claim 3; YAMAZAKI teaches, wherein
 each injecting part of the plurality of liquid handlers (216) has an inlet port and an outlet port (figures 1 and 9 also see paragraphs 0046 and 0048), and 
the injection switching (figures 1 and 9 switching valve 119 and 220) part includes an inlet switching valve and an outlet switching valve (119 and 220), the inlet switching valve is configured to selectively fluidly connect one of channels leading to the inlet port of each injecting part (216) to the liquid delivery part (111 and 112), and the outlet switching valve (119 and 220) is configured to selectively fluidly 27connect one of channels leading to the outlet port of each injecting part (216) to the separation column (117 and 217).  
Regarding Claim 4; YAMAZAKI teaches, further comprising: 
a detector (figure 1 and 9 detector 118 and 218 also see paragraphs 0004 and 0005) for detecting a sample  separated in the separation column (117 and 217 also see paragraph 0004); and
 a control device (figures 1 and 9 control processing unit 141 and 241) configured to control operation of each of the plurality of liquid handlers (116 and 216), the injection switching part (119 and 220), and the fractionation switching part based on a detection signal acquired by the detector (118 and 218) so that the sample eluted from the separation column (117 and 217) is corrected in the containers (111 and 112) disposed in the container arrangement portion (156) of any of the liquid handlers (116 and 216).  
Regarding Claim 5; YAMAZAKI teaches, further comprising a reinjection sample determination part configured to determine a sample to be reinjected among collected samples in the containers (111 and 112), wherein the control device (141 and 241) is configured to control operation of each of the plurality of liquid handlers (118 and 218), the injection switching part (119 and 220), and the fractionation switching part so that the sample to be reinjected determined by the reinjection sample determination part is sucked from the container and is injected into the mobile phase (111 and 211) fed by the 28liquid delivery part (211 and 212).  
Regarding Claim 6; YAMAZAKI teaches, further comprising a second separation column provided separately from the separation column (217), wherein 
each liquid handler (116 and 216) comprises a second injecting part configured to suck a sample (figure 1 also see paragraphs 0045 and 0047) from a container disposed in the container arrangement portion and hold it (156), and to inject the sample into the mobile phase (211) fed by the liquid delivery part by being interposed between the liquid delivery part and the second separation column (figure 1 and 9 also see paragraph 0049 and 0050),
 the injection switching part (119 and 220) is configured to selectively interposes one of the second injecting parts of the plurality of liquid handlers (116 and 216) between the liquid delivery part and the second separation column by switching connection (119 and 220) of channels at a position between the liquid delivery part and the second separation column (217), and
 the control device (141 and 241) is configured to control operation of each of the plurality of liquid handlers (116 and 216), the injection switching part (119), and the fractionation switching part so that the sample (111) to be reinjected determined by the reinjection sample determination part is sucked from the container (112) and is injected into the mobile phase (211) fed by the liquid delivery part (111 and 112).  
Regarding Claim 7; YAMAZAKI teaches, wherein
 each second injecting part of the plurality of liquid handlers (216) has an inlet port and an outlet port (figures 1 and 9 also see paragraphs 0046 and 0048), and 
the injection switching part includes a second inlet switching valve (119 and 220) and a second outlet switching valve (figure 9 switching Valve 220), the second inlet switching valve is configured to selectively fluidly connect one of channels leading to the inlet port of each second injecting part to the liquid delivery part (figure 3 also see paragraphs 0028 and 0048), and the second outlet switching valve (figure 3 the column switching valve 120 also see paragraphs 0056 and 0057) is configured to selectively fluidly connect one of channels leading to the outlet port of each second injecting part to the second separation column(figure 3 also see Abstract and paragraphs 0007, 0028 and 0048).  
Regarding Claim 8; YAMAZAKI teaches, wherein the reinjection sample determination part is configured to determine a portion designated by a user on a chromatogram created based on a detection signal obtained by the detector as the sample to be reinjected (figures 1-4 and 9 also see paragraphs 0048, 0051 and 0054).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856